O’Connor, J.,
dissents and votes to reverse the judgment and order a new trial, with the following memorandum, in which Margett, J., concurs: The brutal acts attendant upon the crime, including the slashing of the victim’s throat from ear to ear, caused considerable public interest and were daily reported, in some detail, in the local press. Nine days after the commission of the crime, Detective James Sharp, on duty in a marked radio patrol car, was approached by defendant, who identified himself and inquired if the police had obtained any information concerning the woman with the slashed throat. Upon receiving a negative response, defendant said that at about the time that the crime took place, to wit, approximately 3:15 p.m. on May 11,1978, he and his girlfriend, both psychics, were walking in the area of the crime and that he “felt an uneasy feeling coming over [him that] something was wrong close by.” Defendant recounted that he and his friend went into a psychic trance and that he had a vision of a man and a woman fighting and that the woman had blood on her and the man had a knife. He said he came out of the trance and saw the same man running down the street with a knife in his hand. Defendant agreed to speak again to the detectives and departed leaving his address. Two days later he came to the 122nd Precinct and, in greater detail, told Detective Anthony De Gise of his vision, this time stating that the injured woman was lying on the floor beside a bed, covered with blood, clutching a bunch of hair in her hand. The following day, during a prearranged hour-long meeting with Detective Alfred Siragusa, the officer in charge of the investigation, defendant repeated essentially the same story. Siragusa’s suspicions were sharpened because he had not released this vital information (the finding of a clump of hair in the victim’s hand) to anybody, including the Staten Island Advance, the local newspaper. Query: How then did defendant become aware of this important piece of evidence? It must, however, be noted that upon the trial the prosecution did not prove that the Advance did not print that fact in its stories. It should be further noted that scientific tests established that the tuft of hair was not that of defendant, that it was possibly that of the victim or of some unknown third party. In similar vein and despite medical testimony to the effect that the wound was big and open and that “there was a lot of blood”, police laboratory tests revealed no traces of blood on a pair of defendant’s shoes seized in a search of his home. At trial, defendant presented that most perfect of all defenses, an alibi, claiming that he was at home at the time the crime occurred. The only witness to this effect was Cadorette’s mother, who testified that her son was home until 2:30 p.m. on the day in question, and that he left the house at that time with his girlfriend. Mrs. Cadorette then left for a short time and returned between 2:55 and 3:05 p.m., at which time the defendant was back in the house. The victim testified that defendant came to her house *910between 2:45 and 2:50 p.m. and it appears that their houses are not far apart. Obviously, the alibi presented was not “air-tight”. At the conclusion of the testimony, the court charged the jury with respect to alibi as follows: “Evidence with relation to an alibi should be most carefully scrutinized * * * The defendant is not required to prove an alibi beyond a reasonable doubt, but you must be satisfied as to the truth of the alibi * * * If you believe that [alibi] testimony, of course, you must acquit him. If you don’t believe that testimony, you may convict him.” (Emphasis supplied.) Additionally, the court charged the jury with regard to intent. The court stated: “On the question of intent, the law says that a person is presumed to intend the natural and probable consequences of his act * * * Crimes are ordinarily secret, and a person does not advertise beforehand or say beforehand what he intends to do. So the law says that a person is presumed to intend that which he actually does.” During deliberations, the jury requested further instruction as to intent, as well as to the definition of attempted murder. The charges were repeated in their entirety. No objections or exceptions were raised by defense counsel to these charges at any time during the course of the proceedings. Although this court may not reverse a judgment of conviction, as a matter of law, when no objection is raised or exception taken to an erroneous charge by the court, we may do so in the interest of justice when, in our discretion, the facts warrant such a reversal (see People v Thomas, 50 NY2d 467; People v Jones, 74 AD2d 854). This case calls for the exercise of that discretion. The case at bar may be termed one of “pure identification”. There is no evidence to connect the defendant to the crime alleged, but for the identification of him by the complainant. (If anything, the evidence of the hair in the victim’s hand may, in fact, point to another, unknown assailant.) Obviously, the question of defendant’s alibi is a very critical issue in these circumstances, and the trial court’s charge on this subject was not only inadquate, but improper. To tell the jury that if it doesn’t believe the defendant’s alibi it may convict him has the effect of shifting the burden of proof from the prosecution to the defense, virtually requiring truth of the alibi as a condition for the existence of reasonable doubt. The court should have charged instead, that if the evidence as to alibi, in and of itself or when taken into consideration with all the other evidence in the case, created a reasonable doubt as to the guilt of the defendant, he was entitled to be acquitted (see People v Barboto, 254 NY 170, 179; People v Jones, 74 AD2d 515). Likewise, the court’s charge on the question of intent improperly shifted the burden of proof to the defendant. To instruct a jury that it is presumed that a person intends the natural and probable consequences of his acts necessarily impairs that jury’s fact-finding process. Rather, the jury should be told that it may infer a person’s intent from the natural consequences of his actions, The court’s charge, as given and repeated, was erroneous (see Sandstrom v Montana, 442 US 510; People v Getch, 50 NY2d 456; People v Jones, 74 AD2d 854, 856, supra). In light of the facts and circumstances of this case as discussed above, we cannot conclude that the errors in the charge were harmless (see People v Crimmins, 36 NY2d 230, 241). We would, therefore, reverse and order a new trial.